Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 1 of 37 PageID #:
                                  46435




                   EXHIBIT 3
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 2 of 37 PageID #:
                                  46436
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 3 of 37 PageID #:
                                  46437
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 4 of 37 PageID #:
                                  46438
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 5 of 37 PageID #:
                                  46439
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 6 of 37 PageID #:
                                  46440
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 7 of 37 PageID #:
                                  46441
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 8 of 37 PageID #:
                                  46442
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 9 of 37 PageID #:
                                  46443
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 10 of 37 PageID #:
                                   46444
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 11 of 37 PageID #:
                                   46445
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 12 of 37 PageID #:
                                   46446
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 13 of 37 PageID #:
                                   46447
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 14 of 37 PageID #:
                                   46448
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 15 of 37 PageID #:
                                   46449
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 16 of 37 PageID #:
                                   46450
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 17 of 37 PageID #:
                                   46451
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 18 of 37 PageID #:
                                   46452
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 19 of 37 PageID #:
                                   46453
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 20 of 37 PageID #:
                                   46454
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 21 of 37 PageID #:
                                   46455
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 22 of 37 PageID #:
                                   46456
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 23 of 37 PageID #:
                                   46457
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 24 of 37 PageID #:
                                   46458
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 25 of 37 PageID #:
                                   46459
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 26 of 37 PageID #:
                                   46460
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 27 of 37 PageID #:
                                   46461
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 28 of 37 PageID #:
                                   46462
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 29 of 37 PageID #:
                                   46463
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 30 of 37 PageID #:
                                   46464
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 31 of 37 PageID #:
                                   46465
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 32 of 37 PageID #:
                                   46466
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 33 of 37 PageID #:
                                   46467
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 34 of 37 PageID #:
                                   46468
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 35 of 37 PageID #:
                                   46469
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 36 of 37 PageID #:
                                   46470
Case 2:15-cv-01366-JRG-RSP Document 637-3 Filed 07/06/21 Page 37 of 37 PageID #:
                                   46471
